 



EXHIBIT 10.158
INTELLECTUAL PROPERTY ASSIGNMENT
     This Intellectual Property Assignment Agreement (this “Assignment”) is made
and entered into this 26TH day of March, 2007 by and among Paradyne Networks,
Inc., a Delaware corporation (“Seller”) and Paradyne Corporation, a Delaware
corporation (“Paradyne Corp”) and together with Seller, (“Paradyne”) and Verso
Technologies, Inc., a Minnesota corporation (“Buyer”).
RECITALS
     WHEREAS, Paradyne Corp is a wholly owned subsidiary of Seller and is the
owner of record of the Transferred IP set forth in Schedules A and B.
     WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement, dated as of December 29, 2006 (the “Agreement”); and
     WHEREAS, under the terms of the Agreement, Seller has agreed to, among
other things, assign to Buyer all of its right, title and interest in, to and
under the Transferred IP (as defined in the Agreement) set forth in Schedules A
and B.
ASSIGNMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Paradyne does hereby transfer, sell,
assign, convey and deliver to Buyer all right, title and interest of Paradyne
in, to and under the Transferred LP set forth on Schedules A and B and all good
will of the Business (as such term is defined in the Agreement) associated
therewith. Paradyne hereby covenants and agrees, that from time to time
forthwith upon the reasonable written request of Buyer, Paradyne will, at
Buyer’s cost and expense, do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged and delivered, each and all of such further acts,
deeds, assignments, transfers, conveyances and assurances as may reasonably be
required by Buyer in order to transfer, assign, convey and deliver unto and vest
in Buyer title to all right, title and interest of Paradyne in, to and under the
Transferred IP.
     This Assignment is subject in all respects to the terms and conditions of
the Agreement and is intended only to document the assignment of the Transferred
IP. Nothing contained in this Assignment shall be deemed to supersede any of the
obligations, agreements, representations, covenants or warranties of Seller and
Buyer contained in the Agreement.
     This Assignment shall be construed and interpreted according to the laws of
the State of California, applicable to contracts to be wholly performed within
the State of California.
     This Assignment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Assignment by facsimile or e-mail shall be effective as
delivery of a manually executed counterpart of this Assignment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Assignment to be executed
by their duly authorized officers.

     
“SELLER”
  “BUYER”
 
   
/s/ Kirk Misaka
  /s/ Larry Schwartz
 
   
By: KIRK MISAKA
  By: LARRY SCHWARTZ
 
   
Title: CFO
  Title: Vice President
 
   
“PARADYNE CORP”
   
 
   
/s/ Kirk Misaka
   
 
   
By: KIRK MISAKA
   
 
   
Title: CFO
   

 



--------------------------------------------------------------------------------



 



STATE OF CALIFORNIA:
COUNTY OF ALAMEDA
     On the 26, day of March, 2007, before me personally came KIRK D. MISAKA, to
me known (or satisfactorily proven), who being by me duly sworn, did depose and
say that he is the CFO of Zhone Technologies., the corporation described in, and
which executed the foregoing instrument, and that he was fully authorized to
execute this Assignment on behalf of said corporation.

     
 
  /s/ Karen S. Bradley (SEAL)
 
  Notary Public                              
 
  (SEAL) [g06407g0640701.gif]

STATE OF CALIFORNIA:
COUNTY OF ALAMEDA
     On the 26, day of March, 2007, before me personally came KIRK D. MISAKA, to
me known (or satisfactorily proven), who being by me duly sworn, did depose and
say that he is the CFO of Paradyne Corp.., the corporation described in, and
which executed the foregoing instrument, and that he was fully authorized to
execute this Assignment on behalf of said corporation.

     
 
  /s/ Karen S. Bradley (SEAL)
 
  Notary Public                              
 
  (SEAL) [g06407g0640701.gif]

 